The assignments of error present for consideration only questions of fact — whether or not the defendant was guilty of negligence proximately resulting in the injury complained of, and, if so, whether plaintiff's agent or servant was guilty of such contributory negligence as would bar a recovery. On these issues the testimony was taken ore tenus, and that offered by the plaintiff is in sharp conflict with the testimony offered by the defendant. The trial court was in a better position to judge of the credibility of the witnesses than we are, and when his findings are accorded the weight of a verdict of a jury, we are unable to say that his conclusions are erroneous. Cofield v. McGraw  Garner, ante, p. 369,77 So. 981; Hackett v. Cash, 196 Ala. 403, 72 So. 52; Hatfield v. Riley, 199 Ala. 388, 74 So. 380; Veid v. Roberts, 200 Ala. 576, 76 So. 934.
In our opinion a discussion of the evidence would serve no useful purpose, and by *Page 371 
the provisions of section 5999 of the Code, as amended by Acts 1915, p. 595, we are relieved of this burden.
The judgment is affirmed.
Affirmed.